Citation Nr: 0635595	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from February 1970 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that in a May 2003 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for hepatitis B and C.  The veteran expressed disagreement 
with the decision with respect to that award, and the RO 
issued a statement of the case.  The veteran, however, did 
not thereafter file a substantive appeal.  Thus, the issue of 
an initial rating in excess of 10 percent for hepatitis B and 
C is not in appellate status.  See 38 C.F.R. §§ 20.200, 
20.202 (2006).

Previously, the veteran was denied service connection for 
peripheral neuropathy in April 1998.  The RO denied the claim 
based on an absence of medical evidence relating the 
veteran's current peripheral neuropathy to his time in 
service, to include presumed exposure to herbicides (such as 
Agent Orange).  The veteran did not appeal the decision and 
it became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

A review of the claims file reveals that the veteran has not 
been given proper VCAA notice that relates directly to his 
application to reopen his claim of service connection for 
peripheral neuropathy.  The Board notes that the RO sent the 
veteran a letter in June 2003 and advised him that new and 
material evidence must raise a reasonable possibility that 
the outcome would change.  Further, he was informed that 
material evidence must relate to an unestablished fact 
necessary to substantiate the claim.  This language refers to 
the regulation in effect for claims filed on or after August 
29, 2001.  Additionally, in a July 2003 statement of the case 
(SOC), the new version of the regulation was provided to the 
veteran.  In this case, the veteran filed his application to 
reopen in June 2000.  Therefore, the RO must provide the 
veteran with notice of the standard in effect for claims 
filed prior to August 29, 2001.  The RO must also, when 
undertaking its analysis of the veteran's claim, apply the 
older version of the definition of new and material evidence.  

The veteran should specifically be informed that for claims 
filed prior to August 29, 2001, such as the veteran's claim 
to reopen, "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The RO should also tell the veteran what type of evidence 
would specifically constitute new and material evidence with 
respect to his previously denied claim and what type of 
evidence is needed to substantiate the underlying claim of 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the RO found that there was an absence 
of medical evidence showing in-service injury or disease 
regarding peripheral neuropathy.  Also, there was no evidence 
of a link between the veteran's current peripheral neuropathy 
and his time in service (including his presumed exposure to 
herbicides).  Evidence regarding either of the above would 
constitute new and material evidence and would substantiate 
the underlying claim.

The RO should thereafter re-adjudicate the veteran's claim to 
reopen with the old standard for new and material evidence in 
mind.  Additional evidence has been received and it is not 
clear that the RO has considered this evidence in light of 
the correct regulatory provision.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2006).  The veteran 
should be specifically told that "new 
and material evidence" means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  He should 
be instructed on the bases for the prior 
final decision (April 1998)--that the RO 
had found that his peripheral neuropathy 
was not incurred or aggravated in 
service.  He should be told that the 
following would constitute new and 
material evidence:  medical evidence 
showing that he was treated for, or 
diagnosed with, peripheral neuropathy 
during service or within a year after 
discharge from service if due to organic 
disease, or medical evidence, including 
an opinion from a physician, which links 
his current peripheral neuropathy to his 
time in service, to include exposure to 
herbicides (such as Agent Orange).  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Among other things, the veteran should be 
told to submit any pertinent evidence in 
his possession.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
The claim to reopen should be considered 
by application of the version of 
38 C.F.R. § 3.156(a) in effect when the 
claim to reopen was filed.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should reflect 
application of 38 C.F.R. § 3.156(a) 
(2001).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

